— In an action for an accounting, appeal from an order of an Official Referee, entered upon rulings made by him in the course of the taking of an account, pursuant to a reference in an interlocutory judgment, dismissed, with one bill of ten dollars costs and disbursements to respondent. The time of appellants to comply with the direction of the *885Official Referee is extended until ten days after the entry of the order hereon. An appeal does not lie from rulings made in the course of a trial or a hearing before a referee. (Sirota v. Masterbilt Homes Inc., 265 App. Div. 881; Fine v. Cummins, 260 App. Div. 569.) In any event, the order of proof on such a trial or hearing and the stage at which defenses shall be made the subject of a ruling are all within the discretion of the trial court or referee. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.